Title: To Thomas Jefferson from John Dickinson, 30 September 1807
From: Dickinson, John
To: Jefferson, Thomas


                        
                            My dear Friend,
                            
                            Wilmington the 30th of the 9th Month 1807
                        
                        Tench Coxe informs Me, that General Muhlenberg’s Office is likely to be soon vacant, and he desires to be his
                            successor.
                        By an intimate and confidential Correspondence of several Years and by other Evidence I am fully convinced,
                                that, with correct political Principles, he is faithfully devoted
                            to the true Interests of his Country.
                        Indeed, he is bound to them by the strongest Ties, and, among them, by being the Father of an amiable and
                            very numerous Family of Children.
                        His Talents, acquired Knowledge, and practical Acquaintance with commercial Affairs are well known.
                        Influenced by these Considerations, it is my hearty Wish that he may Succeed in his Views; and the Goodness
                            with which thou has been plea[sed] allways to favour Me, encourages Me
                            to make this address: Nor should I now venture to make it, if I was
                            not clearly persuaded that such an Appointment would be very useful
                            to The United States. 
                  With the sincerest Affection I am Thy Friend
                        
                            John Dickinson
                            
                        
                    